In an action to foreclose a mortgage, James K. Noonan appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Cutrona, J.), dated May 7, 2009, as denied that branch of his motion which was to vacate a prior order of the same court dated December 4, 2007, inter alia, appointing Ira Miller as receiver of the subject premises, and Sycamore Realty Corp. also appeals from the same order.
Ordered that the appeal by Sycamore Realty Corp. is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]), and on the additional ground that it is not aggrieved by the portion of the order appealed from (see CFLR 5511); and it is further,
Ordered that the order is affirmed insofar as appealed from by James K. Noonan; and it is further,
Ordered that one bill of costs is awarded to the plaintiff, payable by James K. Noonan.
On his motion, inter alia, to vacate the order, among other things, appointing the receiver, James K. Noonan failed to offer any evidence tending to show that the receiver was improperly appointed (see generally 22 NYCRR part 36). Accordingly, the Supreme Court properly denied that branch of Noonan’s motion which was to vacate the prior order.
We decline the plaintiffs request for the imposition of sanctions in connection with this appeal (see 22 NYCRR 130-1.1; see also Joan 2000, Ltd. v Deco Constr. Corp., 66 AD3d 841, 842 [2009]). Covello, J.P., Balkin, Leventhal and Hall, JJ., concur.